[Cite as State v. Wilson, 2012-Ohio-2890.]


STATE OF OHIO                     )                 IN THE COURT OF APPEALS
                                  )ss:              NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

STATE OF OHIO                                       C.A. No.       26238

        Appellee

        v.                                          APPEAL FROM JUDGMENT
                                                    ENTERED IN THE
DONTE L. WILSON                                     COURT OF COMMON PLEAS
                                                    COUNTY OF SUMMIT, OHIO
        Appellant                                   CASE No.   CR 2010-09-2537

                                 DECISION AND JOURNAL ENTRY

Dated: June 27, 2012



        WHITMORE, Presiding Judge.

        {¶1}     Defendant-Appellant, Donte Wilson, appeals from his conviction in the Summit

County Court of Common Pleas. This Court dismisses for lack of jurisdiction.

                                                I

        {¶2}     On December 16, 2010, Wilson pleaded guilty to failure to notify of a change of

address, in violation of R.C. 2950.05. On February 1, 2011, the court journalized its entry

sentencing Wilson to a four year prison term, which it suspended, and two years of community

control. In August 2011, Wilson was charged with violating his community control. Before the

violation hearing was held, Wilson filed a motion to withdraw his December 2010 guilty plea

and to dismiss his indictment. On November 7, 2011, the court denied his motions. Wilson did

not appeal. On November 29, 2011, Wilson pleaded no contest to the community control

violation, and the court found him guilty. On December 28, 2011, Wilson filed his notice of

appeal. He raises one assignment of error for our review.
                                                2


                                                II

                                      Assignment of Error

       THE COURT ERRORED (sic) WHEN IT DENIED DEFENDANT’S MOTION
       TO WITHDRAW HIS GUILTY PLEA[.]

       {¶3}    In his sole assignment of error, Wilson argues that the court erred in denying his

motion to withdraw his guilty plea. We do not reach the merits of Wilson’s assignment of error

because his appeal is untimely.

       {¶4}    The trial court denied Wilson’s motion to withdraw his guilty plea on November

7, 2011. That denial was a final appealable order. State v. Kerns, 9th Dist. No. 11CA0051-M,

2011-Ohio-6788, ¶ 7; State v. Damron, 4th Dist. No. 10CA3375, 2011-Ohio-165, ¶ 7; State v.

Kramer, 10th Dist. No. 03AP-633, 2004-Ohio-2646, ¶ 8.

       {¶5}    Wilson had 30 days after November 7, 2011, to file his notice of appeal. See

App.R. 4(A). Wilson, however, did not file his notice of appeal until December 28, 2011.

Because Wilson’s notice is untimely, this Court does not have jurisdiction to hear the appeal.


                                               III

       {¶6}    Wilson’s appeal is dismissed as untimely.


                                                                                Appeal dismissed.




       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is
                                                3


instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                    BETH WHITMORE
                                                    FOR THE COURT



MOORE, J.
BELFANCE, J.
CONCUR


APPEARANCES:

RHONDA L. KOTNIK, Attorney at Law, for Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and RICHARD S. KASAY, Assistant
Prosecuting Attorney, for Appellee.